Citation Nr: 0522523	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-13 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than May 22, 
1991, for an award of service connection for diabetes 
mellitus.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from April 1968 to 
November 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

The issue of entitlement to an initial rating in excess of 20 
percent for diabetes mellitus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  A claim for service connection for diabetes mellitus was 
filed on March 27, 1987.  


CONCLUSION OF LAW

The criteria for an effective date of March 27, 1987, for an 
award of service connection for diabetes mellitus, have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.151, 3.159, 3.400, 3.816 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

A March 2002 rating decision awarded service connection for 
diabetes mellitus, effective from May 22, 1991.  Prior to the 
March 2002 rating decision, the RO provided notice of the 
requirements under the VCAA.  In a January 2002 letter, the 
RO notified the veteran that VA will be reviewing his 
previously denied claim for service connection for diabetes, 
which had been initially filed in 1991.  He was informed what 
evidence was necessary to award service connection.  He was 
also informed that VA would make reasonable efforts to help 
him get evidence necessary to support his claim. In addition, 
he was informed of the type of evidence that VA was 
responsible for obtaining, the type of evidence that VA would 
assist in obtaining on his behalf, as well as the fact that 
it was still his responsibility to make sure VA received all 
supporting evidence.  

The March 2002 rating decision advised the veteran of the 
effective date of the regulation which allowed service 
connection on a presumptive basis, and notified him that 
service connection was being granted effective from the date 
of his claim (rather than the effective date of the 
liberalizing regulation), under the provisions of Nehmer v. 
United States Veterans Admin.  In a March 2002 letter 
accompanying the rating decision, the appellant was notified 
that under Nehmer, the effective date of an award of 
compensation for diabetes mellitus, under the circumstances 
of this case, would be the actual date of claim.  
Subsequently, the veteran appealed the effective date of the 
award of service connection.  

In a December 2002 letter, the RO notified the veteran of the 
requirements for establishing and earlier effective date, and 
the reasons for the assigned effective date.  In March 2003, 
the RO issued a statement of the case, adjudicating the issue 
of entitlement to an earlier effective date.  The Board finds 
that the appellant has been notified of the pertinent 
provisions of the law, what was necessary to establish his 
claim, and why the evidence was not sufficient to grant the 
benefit sought on appeal.  No additional pertinent evidence 
has been identified by the appellant as being available but 
absent from the record.  Under the facts of this case, the 
record has been fully developed, and it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Thus, the Board concludes that it should 
proceed with the merits of this claim.  

Evidence 

The evidence of record indicates that the veteran was first 
shown to have diabetes in 1986.  In March 1987, he filed a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension (application).  On the application, he indicated that 
the diseases for which the claim was being made included 
diabetes.  The application form noted that items 26, 27, and 
28 on the form need not be completed unless compensation for 
a disability incurred in service was being claimed.  The 
appellant did not complete items 26, 27, or 28.  The claim of 
entitlement to pension benefits was adjudicated by the RO in 
January 1988, and subsequently decided by the Board in 
September 1989.  There was no adjudication of compensation 
benefits at that time.      

On March 19, 1991, the veteran filed another VA Form 21-526.  
On the application, he indicated that the diseases for which 
the claim was being made included Agent Orange exposure.  He 
did not, however, report diabetes as any of the disorders for 
which he was filing a claim.  

In a letter dated in March 1991, the RO requested that the 
veteran provide information regarding his exposure to Agent 
Orange and the disabilities being claimed to be related 
thereto.  In a letter received May 22, 1991, the veteran 
indicated that his disabilities included diabetes mellitus.  
The RO initially denied entitlement to service connection for 
diabetes and the veteran was notified of the denial in 
October 1993.  However, on the basis of liberalizing law, the 
RO reconsidered the prior denial and in a March 2002 rating 
decision, awarded service connection for diabetes mellitus, 
effective from May 22, 1991.  
Law

A claim or application means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  A claim by a veteran 
for compensation may be considered to be a claim for pension; 
and a claim for pension may be considered to be a claim for 
compensation.  38 C.F.R. § 3.151.

In general, the effective date of an evaluation and award of 
pension, compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation, such as based on a grant of service 
connection, is the day following separation from service if 
the claim is received within one year of separation from 
service; otherwise, the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  

Following the enactment of the Agent Orange legislation in 
1984, service connection could be established for certain 
diseases manifested to a degree of 10 percent or more during 
the veteran's lifetime if the veteran served in Vietnam 
during the Vietnam era. The Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11, 12 (Feb. 6, 1991), gave the 
Secretary the authority to add to the list of diseases 
subject to service connection on a presumptive basis. That 
list is set forth at 38 C.F.R. § 3.309(e) (2004).  Type II 
diabetes mellitus was added to the list, effective July 9, 
2001.  See 66 Fed. Reg. 23,166 (May 8, 2001). The United 
States Court of Appeals for the Federal Circuit later held 
that the effective date of the regulation should be May 8, 
2001, pursuant to 38 U.S.C.A. § 1116(c)(2).  See Liesegang v. 
Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 
2002).

This was a liberalizing regulation. Cases involving 
liberalizing regulations ordinarily would be governed, for 
effective date purposes, by the provisions of 38 U.S.C.A. § 
5110(g) and 38 C.F.R. § 3.114(a) (2004).  However, this case 
is governed by principles growing out of Agent Orange 
litigation.  In May 1989, the United States District Court 
for the Northern District of California voided all denials of 
Agent Orange claims based on the regulations that became 
effective on September 25, 1985.  Nehmer v. United States 
Veterans' Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 
1989) (Nehmer I).  The district court later clarified its 
ruling, holding that the covered claims were those in which 
the disease or cause of death was later found to be service 
connected under valid VA regulations.  Nehmer v. United 
States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 
(N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation). The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

§3.816 Awards under the Nehmer Court Orders for disability 
or death caused by a condition presumptively associated with 
herbicide exposure. 
(a) Purpose. This section states effective-date rules 
required by orders of a United States district court in the 
class-action case of Nehmer v. United States Department of 
Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).
(b) Definitions. For purposes of this section --
(1) Nehmer class member means:
(i) A Vietnam veteran who has a covered herbicide 
disease; or
(ii) A surviving spouse, child, or parent of a deceased 
Vietnam veteran who died from a covered herbicide 
disease.
(2) Covered herbicide disease means a disease for which 
the Secretary of Veterans Affairs has established a 
presumption of service connection before October 1, 2002 
pursuant to the Agent Orange Act of 1991, Public Law 102-
4, other than chloracne. Those diseases are:
(i) Type 2 Diabetes (Also known as type II diabetes 
mellitus or adult-onset diabetes).
(ii) Hodgkin's disease.
(iii) Multiple myeloma.
(iv) Non-Hodgkin's lymphoma.
(v) Acute and Subacute peripheral neuropathy.
(vi) Porphyria cutanea tarda.
(vii) Prostate cancer.
(viii) Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea).
(ix) Soft-tissue sarcoma (as defined in Sec. 3.309(e)).
(c) Effective date of disability compensation. If a Nehmer 
class member is entitled to disability compensation for a 
covered herbicide disease, the effective date of the award 
will be as follows:
(1) If VA denied compensation for the same covered 
herbicide disease in a decision issued between 
September 25, 1985 and May 3, 1989, the effective date 
of the award will be the later of the date VA received 
the claim on which the prior denial was based or the 
date the disability arose, except as otherwise provided 
in paragraph (c)(3) of this section.  A prior decision 
will be construed as having denied compensation for the 
same disease if the prior decision denied compensation 
for a disease that reasonably may be construed as the 
same covered herbicide disease for which compensation 
has been awarded.  Minor differences in the terminology 
used in the prior decision will not preclude a finding, 
based on the record at the time of the prior decision, 
that the prior decision denied compensation for the 
same covered herbicide disease.
(2) If the class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective date 
of the statute or regulation establishing a presumption 
of service connection for the covered disease, the 
effective date of the award will be the later of the 
date such claim was received by VA or the date the 
disability arose, except as otherwise provided in 
paragraph (c)(3)of this section.  A claim will be 
considered a claim for compensation for a particular 
covered herbicide disease if:
(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, 
under the standards ordinarily governing compensation 
claims, as indicating an intent to apply for 
compensation for the covered herbicide disability; or 
(ii) VA issued a decision on the claim, between May 
3, 1989 and the effective date of the statute or 
regulation establishing a presumption of service 
connection for the covered disease, in which VA 
denied compensation for a disease that reasonably may 
be construed as the same covered herbicide disease 
for which compensation has been awarded.
(3) If the class member's claim referred to in paragraph 
(c)(1)or (c)(2) of this section was received within one 
year from the date of the class member's separation from 
service, the effective date of the award shall be the day 
following the date of the class member's separation from 
active service.
(4) If the requirements of paragraph (c)(1) or (c)(2) of 
this section are not met, the effective date of the award 
shall be determined in accordance with Sec. Sec. 3.114 
and 3.400.  38 C.F.R. § 3.816 (2004).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit. 38 C.F.R. § 3.151 (2004).

Analysis

The Board has reviewed the evidence of record and finds that 
entitlement to an effective date of March 25, 1987, is 
warranted.  On that date, the appellant filed an application 
that was construed to be a claim for nonservice-connected 
pension benefits.  In that application, he indicated that he 
suffered from several disabilities, including diabetes.  
Reference is made to 38 C.F.R. § 3.151, in which it is stated 
that a claim for pension may be considered a claim for 
compensation, and the greater benefit will be awarded.  In 
this case, the Board construes that March 1987 claim as a 
claim for compensation 

indicating that the nature and history of disabilities for 
which he was filing a claim included Agent Orange exposure.  
The veteran did not specify diabetes mellitus as one of the 
diseases for which he was filing a claim. However, subsequent 
to the RO's request to specify the nature of the disabilities 
which he claimed were due to Agent Orange exposure, he 
reported, in a statement received in May 1991, that his 
disabilities included diabetes mellitus.  In light of the May 
1991 statement, the Board finds that the claimant's March 
1991 application may reasonably be viewed as an intent to 
apply for compensation for diabetes mellitus.  Thus, an 
effective date of March 19, 1991, may be awarded.    

VA has to exercise discretion under the regulation in 
accordance with the contents of the regulation and the 
evidence in support of it.  Stewart v. Brown, 10 Vet. App. 15 
(1977); Willis v. Brown, 6 Vet. App. 433 (1994).  In the 
Board's opinion, the earliest evidence of an application 
which may be construed to show an intent to apply for or a 
belief in entitlement to compensation benefits for diabetes 
mellitus is March 25, 1987.  Therefore, entitlement to an 
effective date of March 27, 1987, is awarded.  


ORDER

An effective date of March 27, 1987, for an award of service 
connection for diabetes mellitus, is granted, subject to the 
criteria which govern the payment of monetary awards.  


REMAND

In March 2002, the RO awarded service connection and a 20 
percent rating for diabetes mellitus.  In August 2002, the 
appellant disagreed with the assigned rating.  A statement of 
the case (SOC) has not been issued with regard to the 
assigned rating.  Pursuant to Manlincon v. West, 12 Vet. App. 
238 (1999), this matter must be remanded to the RO for the 
issuance of a SOC.  

Accordingly, this case is REMANDED for the following 
development:

The RO must issue a SOC addressing the 
matter of entitlement to an initial 
rating in excess of 20 percent for 
diabetes mellitus.  Thereafter, the 
veteran and his representative will have 
a 60-day period within which to file a 
substantive appeal.  Only if an appeal is 
perfected in a timely manner will the 
Board exercise jurisdiction over the 
evaluation assigned.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


